TEE    ATTORNEY                 GENERAL
3 i
                                 OF     TEXAS




      Hon. oeo. w. cox, M. I).                  Opinion No. V-548
      State Realth OSSiaer
      Department of Health                      He: Legality 0S the mini-
      Auetin, Texas                                 mumstandards of oper-
                                                    ation and maintenance
                                                    of hospitals receiving
                                                    Federal aid under Pub-
                                                    law Law 725,79th Con-
                                                    gresa.
      Dear Sir:
                   Your request       for   an opinion   states:~
                  "The United States Public Health
           Service has requested an Attorney Qen-
           eral's   opinion relative to legality   OS
           the minimum standards of operation and .'~
           maintenance OS hospitals   reoeivlng  fed-
           era1 aid under Public Law 72 OS ,.the
           79th Congress.    Section 623 7d) sets up
           the requirements for minimum standards
           of operation and maintenance for such
           Sederally aided projects.
                 "The standards set up by the State
           Board of Health's construction  program
           are included In the Texas State Plan for
           Hospital Constructlon,  copy of which Is
           forwarded herewith."
                Subdivision  (a), Section 623, Public                Law 725
      of the 79th Congress, is, in part, as follows:
                 II
                  . . . Such State plan must --
                  "(7) provide minimum standards (to
           be fixed in the discretion   of the State)
           for the maintenance and operation of hos-
           ~pitals which recqive Federal aid under
           this part; . . .
                   Subdivision    (d)       of the same Section     is as fol-
Hon. Geo. W. Cox, M. D.,page      2   (V-548)




lows:
              “IS any State, prior to July 1, 1948,~
        has not enacted legislation   providing that
        compliance with minimum standards of main-
        tenance and operation shall be required in
        the case of hospitals   which shall have re-
        ceived federal aid under this title,    such
        State shall not be entitled   to any further
        allotments under Section 624.”
              Ii. B. 503, 50th Legislature     1947, is known as
the “Texas Hospital Survey and Construction Act’ and
was enacted iti coinpllance with Public Law 725, 79th.Con-
grese.      It provides specifically      that the State Health
Officer,     with the advice of the Hospital Advisory Couu-
cll,   is authorized and directed        to provide such methods
of .adminlatratlon,      appoint a Director and other ‘Person-
nel of the Dlvisi&,-ind         take such other action as mae
be necessary to compls with the reaulrements of the Fed-
ai?al’-Act.     Thenpromulgation of’mlnimum standards Is a
hectitisary’prerequlsite      to receipt   df further aid.    Pur-
suant to such authority and in view of slich requirement
a State Plan .Sor the cons’tructltin of hospitals        was pro-
mulgated and approved by- the State B.oard OS @alth           on
the 8th day of September’, 1947; and by the Hospital
Advisory Council on September 15, 1947.            In euoh plan,
minimum standards of operiitlon and malntenanoe are set
forth on page 73, et seq., and ‘desi.gn&ted therein as
Exhibit G. It is specifically          provided that all insti-.
tutidns receiving      federal aid under Public, Law 725 shall
comply with the minimum standards of. operation and maln-
tenance therein set forth.          lo question fs here raised-
as to the power of the Legislature          to delegate this rule-
making power.
           Although H. B.~ 503 does not specifically      pro-
vide for the promulgation of rules fdr the operation
and maintenance for federally    aided projects,    neverthe-
less the intent OS H. B. 503, taken as a whole, is to
comply in every respect with the Federal Hospital Sur-
vey and Construction Act.     The Texas statute,    by impll-
cation delegates to the State Health officer       power and
duty to promulgate such rules.      It is, therefore,    the
opinion of this Department that H. B..503,       50th Legls-
lature 1947, is sufficiently    broad in scope to provide
ample authority for the promulgation of the minimum
standards of operation and maintenance 'as set forth in
the State Plan for the construction      of Texas hospitals.
                                                                        423
Hon. Geo. W. Cox, M.: D., page 3 ~~~-!WI


Having  complied with such requirement,  the State of'
Texaa thus. fulfills the minimum standard> provision   of
PubliqLaw 725.
                                             1_
                         SUMMARY
             ,- H; B. 503* 50th Legislature   ~1947, Is
         sufficiently   broad in scope~to'authorlze
         the promulgation of the standards of oper:
         ation and maintenance as provided in the
         State Plan for hospital   construction     in
         Texas and are legally   sufficient   to comp;y,,
         with Public Law 725, 79th Congress.
                                         Yours very trulilg;,
                                     ATTORREYGENERALOF TEXAS



BW:mw         : "'                       Bkrnell~Waldre,p'         '~
                                        :~Asslstant


                                     APPROVED:

                                    &&.d.&!                 I:.,